Citation Nr: 1441379	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-16 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a chronic low back disability, to include lumbosacral strain, spondylolosis, spondylolisthesis, disc space narrowing, and degenerative disc disease (DDD).


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel










INTRODUCTION

The Veteran served on active duty in the United States Army from June 2008 to February 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for a chronic low back disability.

In November 2013, the  Board remanded the case to the agency of original jurisdiction (AOJ) for additional evidentiary development.  Following this development, the denial of the Veteran's claim for VA compensation for a chronic low back disability was confirmed in a March 2014 rating decision/supplemental statement of the case.  The case was returned to the Board in March 2014, and the Veteran now continues his appeal. 

For the reasons that will be discussed in the REMAND portion of the decision below, the issues of entitlement to service connection for spondylolosis, spondylolisthesis, disc space narrowing, and DDD of the lumbosacral spine are remanded to the AOJ.  The Veteran will be notified by VA if any further action is required on his part. 


FINDINGS OF FACT

Chronic lumbosacral strain had its onset during active military service.


CONCLUSION OF LAW

Chronic lumbosacral strain was incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be discussed below, as this decision grants service connection for chronic lumbosacral strain, any error related to VA's duties to notify and assist the Veteran under the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) with regard to this specific disability diagnosis is rendered moot by this fully favorable decision.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disability that is proximately due to, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a), (b) (2013).  Otherwise, service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

To establish a right to compensation for a disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he developed a chronic low back disability manifested by chronic pain following an accidental fall during military service.  He reports that he experiences continuity of low back symptoms ever since.  His service treatment records reflect that his spine and musculoskeletal system were clinically normal on enlistment examination in March 2008, and that he denied having any prior history of back problems.  He entered active duty in June 2008.  Thereafter, he was treated for complaints of recurrent low back pain beginning in February 2009, with subsequent treatment for the same complaints in October 2009 and November 2009.  

X-rays of the Veteran's lumbosacral spine in November 2009 revealed normal findings, with vertebral bodies of normal height and having adequately maintained vertebral disc spaces, no evidence of traumatic neoplastic or significant arthritic changes, and no evidence of spondylolosis or spondylolisthesis.  

A clinical note accompanying the Veteran's separation examination in January 2010  shows that he reported low back pain with muscle spasm on exertion.  The report reflects a diagnosis of lower back muscle strain and the Veteran was advised to seek follow-up treatment from civilian medical care providers after his military discharge.  

The Veteran was separated from active duty in February 2010 and he immediately filed his claim for VA compensation for a chronic low back disability in that same month.

Post-service VA medical records dated 2010 - 2014 show that the Veteran received treatment for ongoing complaints of low back pain.  The report of a VA medical examination conducted in December 2013 - January 2014 shows that he has a current chronic low back disability, with related occupational impairment, associated with pertinent orthopedic diagnoses, which included lumbosacral strain.  The following pertinent positive nexus opinion was presented:

[T]here is evidence of chronic lumbar strain on active duty.  [It] appears that the Vet[eran] had back strain for some time on active duty that reached the point of chronicity.  Per records review, it started [in February] 2009 and was still being mentioned as at least an occasional problem [in January] 2010 in his [separation] examination.  He also continued to have back pain after leaving the service.

Nexus; it can be said there is a [service] connection for [lumbosacral] strain[.]            

The  Board has considered the evidence discussed above.  The examining VA physician has unambiguously concluded that the onset of the Veteran's chronic lumbosacral strain began in service.  As such, the objective medial evidence clearly supports an award of service connection for the diagnosis of chronic lumbosacral strain.  To this extent, the Veteran's appeal is granted.      


ORDER

Service connection for chronic lumbosacral strain is granted.


REMAND

The Board notes that in his nexus opinion of December 2013 - January 2014, the VA physician who examined the Veteran determined that no osteoarthritis or degenerative joint disease was detected on medical imaging studies and that the lumbosacral diagnoses of spondylolosis, spondylolisthesis, and disc space narrowing, and DDD did not have their onset in military service as these conditions were not demonstrated on a November 2009 X-ray of his lumbosacral spine, which was obtained during active duty.  The examiner further opined that DDD did not meet the medical definition of osteoarthritis and degenerative joint disease, citing to accepted medical authorities.

However, having granted service connection for the Veteran's chronic lumbosacral strain, the Board now finds that this allowance raises the question of whether the adjacent lumbosacral diagnoses of spondylolosis, spondylolisthesis, and disc space narrowing, and DDD are secondarily related to, or otherwise aggravated by his service-connected lumbosacral strain.  See 38 C.F.R. § 3.310(a), (b) (2013).  As the December 2013 - January 2014 VA physician's opinion did not address this theory, the claim, as it relates to issue of entitlement to VA compensation for these other adjacent lumbosacral disabilities, should thusly be remanded for a nexus opinion that includes discussion of this avenue for service connection. 

Accordingly, in view of the foregoing discussion, the appeal is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for the appropriate VA examination in connection with his claim for service connection for spondylolosis, spondylolisthesis, and disc space narrowing, and DDD of the lumbosacral spine.  Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  38 C.F.R. § 3.655 (2013).

With regard to the aforementioned examination, the examining clinician should review the Veteran's pertinent clinical history contained in his claims file.  

All tests and studies deemed appropriate by the examiner should be conducted.  Then, based on the clinical findings obtained on examination and the review of the pertinent clinical history contained in the Veteran's claims file, the examining clinician should present an opinion as to the following:

[a.]  With regard to the Veteran's lumbosacral spondylolosis, spondylolisthesis, disc space narrowing, DDD, is it as likely as not (i.e., at least 50 percent probability or greater) that any of these disabilities are, either individually or as a collective whole, etiologically related to his service-connected chronic lumbosacral strain?

[b.]  If the examinations reveals the presence of osteoarthritis or degenerative joint disease of the Veteran's lumbosacral spine, is it as likely as not (i.e., at least 50 percent probability or greater) that the degenerative arthritis is etiologically related to his service-connected chronic lumbosacral strain? 
  
[c.]  If the examiner determines that there is no secondary relationship between the Veteran's lumbosacral spondylolosis, spondylolisthesis, disc space narrowing, DDD, or any arthritic disease found, the examiner should then quantifiably establish, to the extent possible, the natural baseline level of impairment produced by lumbosacral spondylolosis, spondylolisthesis, disc space narrowing, DDD, and arthritis prior to the imposition of stress on the Veteran's lumbosacral spine by his service-connected lumbosacral strain.  Thereafter, to the extent possible, the examiner should determine if there is any aggravation (i.e., permanent worsening beyond the natural progression) imposed by the service-connected lumbosacral strain on the non-service-connected lumbosacral spondylolosis, spondylolisthesis, disc space narrowing, DDD, or any arthritic disease found.  Any such aggravation should be objectively quantified, to the extent that this is possible.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The opinions of the clinician must include a detailed supportive rationale and explanation of any opinion presented.   If the opining examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim for service connection for lumbosacral spondylolosis, spondylolisthesis, disc space narrowing, and DDD, to also include osteoarthritic disease of the lumbosacral spine, should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  

If maximum benefit sought with respect to each claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


